DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s Appeal Brief filed on 06/27/2022.
3. 	In view of the APPEAL BRIEF filed on 06/27/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection(s) with respect to claim(s) 1, 3-7, 9-17, 19-23 is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/THIENVU V TRAN/               Supervisory Patent Examiner, Art Unit 2839                                                                                                                                                                                         
Claim Rejections - 35 USC § 112
4. 	Claims 1, 3-6, 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in lines 4-5, Applicant claims “providing the main supply voltage to a supply terminal of a driver of a control terminal of an output transistor” is indefinite, as Applicant fails to clearly point out if the main supply voltage being supplied to “a supply terminal of a driver” or “a control terminal of an output transistor”. However, note that for the purpose of rejection, the examiner interprets the above limitation, having the driver to be powered by the main supply voltage, using driver’s supply terminal.
 [NOTE. based on Applicant’s Fig. 5 or 7, it seems like main supply voltage Vdd is used to enable (or power up) the driver 508, and driver 508 is used to control the gate/control terminal of output transistor 506. Therefore, Examiner suggest to clear up the claim 1 to establish a simpler relationship between all three elements: main supply voltage, supply terminal of a driver and a control terminal of an output transistor. For example, Applicant may draft up this limitation like, “providing the main supply voltage to a supply terminal of a driver, wherein the driver’s output is used to control a control terminal of an output transistor”]
Claims 3-6 & 22-23 are depending from claim 1, and since none addresses the indefinite limitation, thus inherits the same deficiencies.
Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 1, 3-7, 9-11, 13-17, 19-21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cuenca et al. (“Cuenca”, US Pat 10756628 -filing date is May 9, 2019, in view of Hooijschuur et al. (“Hooijschuur”, US pub 2009/0230934).
Regarding claims 1, 3, 5-6, Cuenca teaches a method (Fig. 1-2; col. 2 L30-col. 4 L14) comprising: 
receiving a main supply voltage (VDD);
generating a first regulated output voltage (VDCDC) with a DC-DC converter (BUCK 104); 
providing the main supply voltage (VDD) to a supply terminal of a driver (driver being error amplifier 204) of a control terminal of an output transistor (output transistor being PMOS 202, where its control terminal is gate, which is driven by driver 204) of an LDO (LDO 114’s includes ‘204 & 202’) to power the driver (204), 
the LDO (LDO 114’s includes ‘204 & 202’) having an input terminal (i.e. source of 202 being 1st current path is input of LDO 114, receiving VDCDC input ‘aka intermediate supply terminal’) coupled to a first current path terminal (source of 202) of the output transistor (202), and an output terminal (i.e. drain of 202 being 2nd current path is output of LDO 114) coupled to a second current path terminal (source of 202) of the output transistor (202);
receiving, at the input terminal (source of 202) of the LDO (LDO 114’s includes ‘204 & 202’), the first regulated output voltage (VDCDC aka ‘1st regulated output voltage of 104 or intermediate supply terminal for LDO 114’); 
generating, at the output terminal (i.e. drain of 202) of the LDO (LDO 114’s includes ‘204 & 202’), a second regulated output voltage (at node 116) from the first regulated output voltage (VDCDC being output of 104); and
when the main supply voltage (VDD) … coupled to the input terminal (i.e. drain of 202) of the LDO (LDO 114’s includes ‘204 & 202’) by activating a switch (208) coupled to the input terminal (i.e. source of 202) of the LDO (LDO 114’s includes ‘204 & 202’).
However, Cuenca fails to teach when the main supply voltage (VDD) falls below a predetermined threshold, discharging a capacitor coupled to the input terminal of the LDO by activating a switch coupled to the input terminal of the LDO.
However, Hooijschuur teaches (Fig. 3a-b; Para 47-63) when the main supply voltage (B1 connected to comparator U, when switch S1 is connected to terminal 22) falls below a predetermined threshold (Vref used in comparator U), discharging a capacitor (C1) coupled to the input terminal (at N2 being output of buck 14 and input of LDO 16) of the LDO (16) by activating a switch (S1; Para 52-54) coupled to the input terminal of the LDO (at N2 being output of buck 14 and input of LDO 16).
Thus, it would have been obvious mode to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cuenca’s methods for a circuit to include comparison between a main supply voltage and a predetermined threshold to discharge a capacitor using a switch, coupled between DC-DC converter’s output and LDO’s input, as disclosed by Hooijschuur, as doing so would have provided a steady output for the load or host device, regardless of high/active current mode vs. low/sleep current mode (meaning, adjusting buck converter’s output during different modes of operation, to avoid any type of possible overshoot or spike, when powering LDO’s input and then respectively for load, which is based on LDO’s output), as taught by Hooijschuur (Para 50 and abstract). 
Regarding claims 4, 13, 20, Cuenca fails to teach the predetermined threshold is substantially equal to a target regulation voltage of the LDO.
However, Hooijschuur teaches the predetermined threshold (Vref being 1.8V) is substantially equal to (Para 52) a target regulation voltage of the LDO 9 (16’s output being 1.8 V).
Thus, it would have been obvious mode to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cuenca’s methods for a circuit to include comparison between a main supply voltage and a predetermined threshold to discharge a capacitor using a switch, coupled between DC-DC converter’s output and LDO’s input, as disclosed by Hooijschuur, as doing so would have provided a steady output for the load or host device, regardless of high/active current mode vs. low/sleep current mode (meaning, adjusting buck converter’s output during different modes of operation, to avoid any type of overshoot or spike, when powering LDO’s input and then respectively for load, which is based on LDO’s output), as taught by Hooijschuur (Para 50 and abstract). 
Regarding claims 7, 10, 14, Cuenca teaches a circuit (Fig. 1-2; col. 2 L30-col. 4 L14) comprising: 
a DC-DC converter (104) configured to receive a main supply voltage (VDD) and to generate a first regulated output voltage (VDCDC) from the main supply voltage (VDD);
an LDO (LDO 114’s includes ‘204 & 202’) comprising:
an input (i.e. source of 202 being 1st current path is input of LDO 114, receiving VDCDC input in another word ‘intermediate supply terminal’) configured to receive the first regulated output voltage (VDCDC), 
an output transistor (output transistor being PMOS 202, where its control terminal is gate, which is driven by driver 204) having a current path (506’s drain being 2nd current path) coupled between the input of the LDO (source of 202) and an output of the LDO (i.e. drain of 202 being 2nd current path is output of LDO 114), and  
an error amplifier (204 is error amplifier driving output transistor 206) having an output (204’s output) coupled to a control terminal of the output transistor (202’s gate), a first input (- input of 204) configured to receive a reference voltage (Vref), a second input (+ input of 204) coupled to the output of the LDO (drain of 202 being output of LDO, which is passed on terminal 116, but 204 used the same signal as a feedback), and a supply terminal configured to receive the main supply voltage (VDD) to power the error amplifier (204), 
wherein the LDO (LDO 114’s includes ‘204 & 202’) is configured to generate a second regulated output voltage (at node 116) from the first regulated output voltage (VDCDC) at the output of the LDO (drain of 202). 
a capacitor (110) coupled to the input of the LDO (LDO 114’s includes ‘204 & 202’); and 
a switch (208) coupled to the input of the LDO (208 coupling to source if 202).
However, Cuenca fails to teach a switch configured to discharge the capacitor when the main supply voltage falls below a predetermined threshold.
However, Hooijschuur teaches (Fig. 3a-b; Para 47-63) a switch (S1) configured to discharge the capacitor (C1 coupling between output of buck 14 and input of LDO 16 at node N2; Para 52-54) when the main supply voltage (B1 connected to comparator U, when switch S1 is connected to terminal 22) falls below a predetermined threshold (Vref used in comparator U).
Thus, it would have been obvious mode to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cuenca’s methods for a circuit to include comparison between a main supply voltage and a predetermined threshold to discharge a capacitor using a switch, coupled between DC-DC converter’s output and LDO’s input, as disclosed by Hooijschuur, as doing so would have provided a steady output for the load or host device, regardless of high/active current mode vs. low/sleep current mode (meaning, adjusting buck converter’s output during different modes of operation, to avoid any type of overshoot or spike, when powering LDO’s input and then respectively for load, which is based on LDO’s output), as taught by Hooijschuur (Para 50 and abstract). 
Regarding claim 9, Cuenca teaches a digital core (102) coupled to the current path of the output transistor (PMOS 202’s drain coupled to terminal 116 and core 102).
Regarding claims 11, 19, Cuenca teaches using the switch (208) configured to selectively choose between the main supply voltage (VDD) and first regulated output voltage (VDCDC). 
However, Cuenca fails to teach a comparator having an input configured to receive the main supply voltage, and an output (of the comparator) coupled to a control terminal of the switch. (See, below Table I, teaching the use of taught switch 208).
Cuenca teaches
 Using switch 206 to couple node 103_VDD to the gate of output transistor 202 (thus, VDD may or not be applied to the gate of 202) and output of op-amp 204, col. 3 L40-45;
Using switch 208 coupling the substrate of 202 either to node 103_VDD or to node 108_VDCDC, col. 3 L45-50;
Furthermore, configured to be in 1st-3rd operating modes; col. 3 L5-col. 4 l14, as described below:
1st mode:
120 = off, 118 (intended to be used during low-power mode, wherein output is less than 114’s output) is disabled;
104 is powering load 112, LDO 114 and another load 102 (via 114)
Within LDO 114, having
206=off and 208 if present couples the substrate of 202 to node 108_ VDCDC. Thus, preventing 104’s provided output noise not to be transmitted to node 116 and therefore also not transmitted to common substrate of 112 and 102.

2nd low-power mode:
120 = on, 118’s output is enabled, resulting to power some part of 102;
104 & 112 are off
Within LDO 114
206 = on and 208 couples the substrate of node 103_VDD. Thus, VDD is applied to the substrate and gate of 202, enabling to avoid current leakages between node 108_VDCDC and output node 116 and enables to avoid discharging of cap 110.
Furthermore, indeed 202 = off and gate/source or gate/drain voltages of 202 are negative, and thus leakages between drain and source are negligible

3rd stand-by operating mode:
112 = 120 = 104 = 114 = off. 102 is not powered



Table I- Cuenca’s operation
However, Hooijschuur (See, Para 48-54) teaches a comparator (U) having an input configured to (using S1) receive the main supply voltage (B1), and an output coupled to a control terminal of the switch (S1).
[NOTE. Hoojischuur teaches capacitor C2 storing charges by battery B1. However, when comparator U1 detects voltage on node N2 (which is receiving output of DC-DC buck converter 14) being too low, U1 control the switch S1 to have C2’s stored charges being flowed/transferred into capacitor C1, which raises voltage across C1. However, final voltage across parallel combination of C1-C2 is determined by the ratio of each capacitor’s capacitance value. This process repeats itself, where repetition rate automatically adjust itself so that circuit can provide actual low-level current needed by the host device, which may be connected to the LDO16’s output. Similarly, Applicant uses (See, Applicant’s Spec, Para 7-8) his comparator 512 to control his switch 514, in order to provide a steady input to his LDO 504 (comprising 506 and 508)]
Thus, it would have been obvious mode to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cuenca’s methods for a circuit to include comparison between a main supply voltage and a predetermined threshold to discharge a capacitor using a switch, coupled between DC-DC converter’s output and LDO’s input, as disclosed by Hooijschuur, as doing so would have provided a steady output for the load or host device, regardless of high/active current mode vs. low/sleep current mode (meaning, adjusting buck converter’s output during different modes of operation, to avoid any type of overshoot or spike, when powering LDO’s input and then respectively for load, which is based on LDO’s output), as taught by Hooijschuur (Para 50 and abstract). 
Regarding claim 15, Cuenca teaches a load (112) configured to receive the first regulated output voltage (VDCDC being output of 104).
Regarding claim 16, Cuenca teaches the DC-DC converter (104) comprises the capacitor (110).
Regarding claim 17, Cuenca teaches a circuit (Fig. 1-2; col. 2 L30-col. 4 L14) comprising:
a main supply terminal configured to receive a main supply voltage (VDD on 103); 
a DC-DC converter (104) having an input coupled to the main supply terminal (VDD) and an output coupled to an intermediate supply terminal (VDCDC on 108);
an LDO (LDO 114’s includes ‘204 & 202’) comprising:
an output transistor (i.e. output transistor being PMOS 202, wherein source of 202 being 1st current path is input of LDO 114, receiving VDCDC input in another word ‘intermediate supply terminal’) having a current path coupled between the intermediate supply terminal (VDCDC) and an output terminal of the LDO (i.e. drain of 202 being 2nd current path is output of LDO 114), and 
an error amplifier (204 is error amplifier driving output transistor 206) having an output (204’s output) coupled to a control terminal of the output transistor (202’s gate), a supply terminal coupled to the main supply terminal (VDD) and configured to receive the main supply voltage for powering the error amplifier (204),a first input (+ input of 204) coupled to the output terminal of LDO (drain of 202 being output of LDO, which is passed on terminal 116, but 204 used the same signal as a feedback), and a second input (+ input of 204)
a capacitor (110) coupled to the intermediate supply terminal (VDCDC); and
a switch (208) coupled to the intermediate supply terminal (VDCDC).
However, Cuenca fails to teach a switch configured to discharge the capacitor when the main supply voltage falls below a predetermined threshold.
However, Hooijschuur teaches (Fig. 3a-b; Para 47-63) a switch (S1; Para 52-54) configured to discharge the capacitor (C1 coupling between output of buck 14 and input of LDO 16 at node N2) when the main supply voltage (B1 connected to comparator U, when switch S1 is connected to terminal 22) falls below a predetermined threshold (Vref used in comparator U).
Thus, it would have been obvious mode to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cuenca’s methods for a circuit to include comparison between a main supply voltage and a predetermined threshold to discharge a capacitor using a switch, coupled between DC-DC converter’s output and LDO’s input, as disclosed by Hooijschuur, as doing so would have provided a steady output for the load or host device, regardless of high/active current mode vs. low/sleep current mode (meaning, adjusting buck converter’s output during different modes of operation, to avoid any type of overshoot or spike, when powering LDO’s input and then respectively for load, which is based on LDO’s output), as taught by Hooijschuur (Para 50 and abstract). 
Regarding claim 21, Cuenca teaches the first input (+ input of 204) of the error amplifier (204) is directly connected to the current path of the output transistor (202’s drain being output of LDO 114, passed thru terminal 116, but also same signal being used by 204 as a feedback). 
Regarding claim 23, Cuenca teaches the first regulated output voltage (VDCDC) is lower (using 104) than the main supply voltage (VDD), and wherein the second regulated output voltage (114’s output on terminal 116) is lower than the first regulated output voltage (VDCDC).
7. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cuenca (US Pat 10756628), in view of Hooijschuur (US pub 2009/0230934), Thereze (US Pat 6121694) and Sadwick et al. (“Sadwick”, US Pub 2013/0293139).
Regarding claim 12, Cuenca and Hooijschuur fail to teach an analog-to-digital converter (ADC) having an input configured to receive the main supply voltage, wherein the switch is configured to discharge the capacitor based on an output of the ADC.
However, Thereze teaches (Fig. 2, col. 3 L17-col. 3 L8 and claim 5) an input (comparator comparing Ve and Vr) configured to receive the main supply voltage (Ve), wherein the switch (21) is configured to discharge the capacitor (13) based on an output of the comparator.
Thus, it would have been obvious mode to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cuenca and Hooijschuur’s method to include the main supply voltage comparing with a predetermined threshold, discharging a capacitor coupled to the input terminal of the load (i.e. in this case, Watanabe’s LDO) by activating a switch, as disclosed by Thereze, as doing so would have improved provided a backup power supply to compensate for main power supply deficiency (i.e. in this case, Watanabe’s DC-DC converter), as taught by Thereze (col. 1 L7-12 and abstract).
However, Cuenca, Hooijschuur and Thereze fail to teach the use of ADC for comparing.
However, Sadwick teaches (Fig. 12) an analog-to-digital converter for comparing (ADC) (470, para 51, having an input configured to receive a main supply voltage 16, wherein a switch 472 is configured to operate based on an output of the ADC 470). 
Thus, it would have been obvious mode to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cuenca, Hooijschuur and Thereze’s circuit to include an analog-to-digital converter (ADC) having an input configured to receive the main supply voltage, wherein the switch is configured to discharge the capacitor based on an output of the ADC, as disclosed by Sadwick, as doing so would have provided faster and steady monitoring operation, as taught by Sadwick (para 51 and abstract).
Allowable Subject Matter
8. 	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 22, a search of prior art(s) fails to teach “the predetermined threshold is lower than a target regulation voltage of the LDO”.
Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-	In Re. claim 1, MARTY (US Pat 8988054) a method (Fig. 1-2) comprising: receiving a main supply voltage (VBAT); generating a first regulated output voltage (Vout at node 106) with a DC-DC converter (BUCK 102, and output capacitor 210); providing the main supply voltage (VBAT) to a supply terminal of a driver of a control terminal (gate of PMOS 128) of an output transistor (PMOS 128) of an LDO (104) to power the driver (128 is powered by VBAT), the LDO (104) having an input terminal (104’s input terminal being source of 128, which is 1st current path terminal) coupled to a first current path terminal of the output transistor (128), and an output terminal (i.e. drain of 128 being 2nd current path is output of LDO 104) coupled to a second current path terminal (source of 128) of the output transistor (128); receiving, by the LDO (104), the first regulated output voltage (Vout of 106 is passed as feedback into LDO 104, via 114); generating, at the output terminal (i.e. drain of 128) of the LDO (104), a second regulated output voltage (104’s output is at node 108) from the first regulated output voltage (102’s output at node 106 is used in LDO 104, via 114).
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        


	/THIENVU V TRAN/                                                                   Supervisory Patent Examiner, Art Unit 2839